Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 11/20/2019. Claims 1-18 are currently pending.
Priority
Current application, US Application No. 16/689,110, filed 11/20/2019  claims foreign priority to 201910585829.5, filed 07/01/2019.
	Examiner acknowledges that the certified copy of foreign priority document, which is not written in English, has been received. There is no requirement to submit certified English translation copy also at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Claim Objections
	Claims 1-4, 11 and 14 are objected to because of the following informalities:  As per claim 1, the limitation “the most representative” in “(2) choosing a status variable which is the most representative and able to accurately and effectively reflect a power transformer operation status” should be replaced with “a most representative” or with an appropriate phrase to avoid lack of antecedent basis.
As per claim 2, the numeric labels “31)”, “32)” … “34)”should be replaced with “(3.1)”, “(3.2)” … “(3.4)” or with an appropriate style for clarity and consistency.
As per claim 3, the numeric labels “41)”, “42)” and “43)”should be replaced with “(4.1)”, “(4.2)” and “(4.3)” or with an appropriate style for clarity and consistency.
As per claim 4, 11 and 14, the numeric labels “51)”, “52)” and “53)”should be replaced with “(5.1)”, “(5.2)” and “(5.3)” or with an appropriate style for clarity and consistency.
	Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.



	The current application includes limitations in claims 7-10 and 17-18 that does not use the word “means,” but nonetheless is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claims 7-10 and 17-18 includes limitations that use generic placeholder “module” that is coupled with functional languages, “calculating”, “collecting”, obtaining”, “determining”, “performing”,  “adopting”, “fusing”, or “comparing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	However, the physical structure of modules recited in the claims cannot be located in the claims nor in the specification.

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim limitation module in claims 7-10 and 17-18 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A fault locating method based on a multi-layer evaluation model, comprising:
determining a power transformer fault type to be inspected according to historical data;
(2) choosing a status variable which is the most representative and able to accurately and effectively reflect a power transformer operation status as a fault symptom representing each fault type of a power transformer;
(3) determining a constant weight coefficient of each fault symptom under each of the fault type by using an association rule and a set pair analysis, determining a variable weight coefficient by using power transformer experimental data to be tested (3.a), and calculating a final weight corresponding to each of the fault type according to the constant weight coefficient and the variable weight coefficient that are determined (3.b), wherein the association rule is an associative coupling relationship between the fault type and the fault symptom determined in advance according to the historical data (3.c);
(4) establishing a deep belief network (DBN) model to perform feature extraction and classification on the fault symptom to obtain a classification result; and 
(5) synthesizing results of (3) and (4) by using a Dempster-Shafer (D-S) evidence theory as an evidence synthesis rule, calculating a confidence of each of the fault type, and choosing a highest fault type as a final determination result of an evidence inference decision”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/step (1) is treated by the Examiner as belonging to Mental Process grouping as the limitations/steps involves observation/judgement. The highlighted limitations/steps (2), (3.a) and (3.c) are treated as belonging to Mental Process grouping or Mathematical Concept grouping or combination of both groupings as the limitations involve judgement/observation or Mathematical relationships. The highlighted limitations/steps (3.b), (4) and (5) are 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A fault locating method based on a multi-layer evaluation model” and “a power transformer”;
In Claim 7: “a fault locating system based on a multi-layer evaluation model”;
As per claim 1, the additional element in the preamble “A fault locating method based on a multi-layer evaluation model” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/element “a power transformer” is not particular.
As per claim 7, the additional element in the preamble “A fault locating system based on a multi-layer evaluation model” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use.

In conclusion, the above additional elements except claim 21, considered individually and in combination with the other claim elements as a whole do not reflect 
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See L-Li, G-Li and Tang etc. in the list of prior art cited below)
	Claims 1-14, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Li (L. Li and et al, “An Integrated Method of Set Pair Analysis and Association Rule for Fault Diagnosis of Power Transformers”, IEEE Transactions on Dielectrics and Electrical Insulation, Vol. 22, No. 4; August 2015), hereinafter “L-Li” in view of G. Li (G. Li and et al, “Large Power Transformer Fault Diagnosis and Prognostic Based on DBNC and D-S Evidence Theory”, Energy and Power Engineering, 2017, 9, 232-239), hereinafter ‘G-Li” as best understood by the examiner.
As per claim 1, L-Li discloses
	A fault locating method based on a multi-layer evaluation model, comprising: (a new fault diagnosis method [abs, pg. 2367 section ‘1. Introduction’], transformer fault diagnosis algorithms, neural network method [pg. 2367 left col], implying multi-level evaluation method, side note: see Li below disclosing layer by layer, multi-layer method [pg. 234 lone 3-10])

	(2) choosing a status variable which is the most representative and able to accurately and 5effectively reflect a power transformer operation status as a fault symptom representing each fault type of a power transformer; (typical status parameter [pg. 2369 left top], actual status [table 11. pg. 2377])
	(3) determining a constant weight coefficient of each fault symptom under each of the fault type by using an association rule and a set pair analysis, (constant weight coefficient, association rule [abs, eq. 2 and 5 pg. 2370 right col]) determining a variable weight coefficient by using power transformer experimental data to be tested, (variable weight coefficient [abs, eq. 6 pg. 2370 right]) and calculating a final weight 10corresponding to each of the fault type according to the constant weight coefficient and the variable weight coefficient that are determined, (the weighted sum of weight coefficients … can be calculated, connection degree of fault type can be obtained [pg. 2371 left col]) wherein the association rule is an associative coupling relationship between the fault type and the fault symptom determined in advance according to the historical data; (associate rules and SPA ‘set pair analysis’ [pg. 2369 left col], association between fault types and fault symptoms, historical data is used [pg. 2370 right col’, application of SPA, operation condition, fault types and fault symptoms can be used as the evaluation indicators [pg. 2371])



G-Li discloses use of fault classification modeling technique by extracting features via deep belief network classifier ‘DBNC’ (deep belief network classifier ‘DBNC’ [abs], DBN, extract features, better classify [pg. 233 2.2 Deep Belief Network’], Transformer fault classification model based on DNBC [Fig. 4], showing fault symptom in table 1 [table 1, pg. 238]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of L-Li in view of G-Li to establish a deep belief network (DBN) model to perform feature extraction and classification on the fault symptom to obtain a classification result for an accurate and timely identification of faults, resulting in a safe and stable operation of the power system (G-Li – accuracy, timeliness of fault diagnosis, ensure the safe and stable operation of the power system [pg. 233 top]).
L-Li further recites evidence reasoning method to choose the highest fault type as the  final determination result of the fault diagnostic decision. (evidence reasoning method [pg. 2368 left col ‘introduction’], side note: see reference Tang in the additional prior art of record below, Substituting the IDC coefficient matrix E into the connection degree 

G-Li further discloses use of DS evidence technique to choose the highest fault as the final determination result of the evidence technique and confirm determination accuracy  (D-S evidence theory [abs, pg. 236-237, Fig. 3], state of maximum probability is the result of classification [pg. 236-237, Fig. 3 and 4], result accuracy … %, equivalent to a confidence level, diagnosis results … for fault diagnosis accuracy are higher, the effectiveness … in improving the accuracy of power transformer's fault diagnosis is verified [pg. 238]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of G-Li to synthesize results of (3) and (4) by using a Dempster-Shafer (D-S) evidence theory as an evidence synthesis rule, calculate a confidence of each of the fault type, and choose a highest fault type as a final determination result of an evidence inference decision for an accurate and timely identification of faults, resulting in a safe and stable operation of the power system.

As per claim 7, Lee discloses
	A fault locating system based on a multi-layer evaluation model, comprising: (a new fault diagnosis method [abs, pg. 2367 section ‘1. Introduction’], expert system [pg. 2369 left col top], fault diagnosis system [pg. implying multi-level evaluation method, side note: see Li below disclosing layer by layer, multi-layer method [pg. 234 lone 3-10])
	a power transformer fault type and fault symptom determining module for determining a power transformer fault type to be inspected according to historical data, and choosing a status variable that is the most representative and able to accurately reflect a power transformer operation 20status as a fault symptom representing each fault type of a power transformer; (computer programming [pg. 2377 left col line 4-1 from the bottom], historical … data, fault types and fault symbols [pg. 2370 right col, pg. 2373], typical status parameter [pg. 2369 left top], actual status [table 11. pg. 2377])
	a weight coefficient calculating module for determining a constant weight coefficient of each of the fault type by using an association rule and a set pair analysis, determining a variable weight coefficient by using power transformer experimental data to be tested, and calculating a final weight corresponding to each of the fault type according to the constant weight coefficient and the variable weight coefficient that are determined, wherein the association rule is an associative -21-File: 092941 usf coupling relationship between the fault type and the fault symptom determined in advance according to the historical data; (constant weight coefficient, association rule [abs, eq. 2 and 5 pg. 2370 right col], variable weight coefficient [abs, eq. 6 pg. 2370 right], associate rules and SPA ‘set pair analysis’ [pg. 2369 left col], association between fault types and fault symptoms, historical 

L-Li further discloses classification of faults (successful fault classification sets … can be adopted [pg. 2370 left col top], Transformer fault diagnosis based on Bayesian network and rough set reduction theory [pg. 2378 left col reference 28]), but is silent regarding “(4) establishing a deep belief network (DBN) model to perform feature extraction and classification on the fault symptom to obtain a classification result

G-Li discloses use of fault classification modeling technique by extracting features via deep belief network classifier ‘DBNC’ (deep belief network classifier ‘DBNC’ [abs], DBN, extract features, better classify [pg. 233 2.2 Deep Belief Network’], Transformer fault classification model based on DNBC [Fig. 4], showing fault symptom in table 1 [table 1, pg. 238]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of L-Li in view of G-Li to establish a deep belief network (DBN) model by employing a deep belief network (DBN) classifying module to perform feature extraction and classification on the fault symptom to obtain a classification result for an accurate and timely identification of faults, resulting in a safe and stable operation of the power system.

side note: see also reference Tang in the additional prior art of record below, Substituting the IDC coefficient matrix E into the connection degree formulae of whole running state/fault types, the corresponding connection degrees can be calculated, diagnosing fault types [pg. 2376 left col – right col]).

G-Li further discloses use of DS evidence technique to choose the highest fault as the final determination result of the evidence technique and confirm determination accuracy  (D-S evidence theory [abs, pg. 236-237, Fig. 3], state of maximum probability is the result of classification [pg. 236-237, Fig. 3 and 4], result accuracy … %, equivalent to a confidence level, diagnosis results … for fault diagnosis accuracy are higher, the effectiveness … in improving the accuracy of power transformer's fault diagnosis is verified [pg. 238]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of G-Li to synthesize results of (3) and (4) by using a Dempster-Shafer (D-S) evidence theory as an evidence synthesis rule, calculate a confidence of each of the fault type, and choose a highest fault type as a final determination result of an evidence inference decision by employing a fault determining module for an accurate and timely identification of faults, resulting in a safe and stable operation of the power system.

As per claims 2 and 8, L-Li and G-Li disclose claims 1 and 7 set forth above. (side note: claims are equivalent to each other although written in different format)
L-Li further discloses the fault locating method based on the multi-layer evaluation model as claimed in claims 201 or 8 (evaluation matrix [pg. 2369], evaluation conditions [pg. 2371]) , wherein (3) comprises:
	31) calculating a support and a confidence by using the historical data to obtain the associative coupling relationship between the fault type and the fault symptom and the weight coefficient; (support, confidence [pg. 2369 left col section ‘2.1 association rule mining, eq, 2 & 3], association between fault type and fault symptoms, historical test data, weight coefficient [pg. 2370 right col], weighted sum of weight coefficients and … evaluation matrix [pg. 2371 left col])
	32) collecting experimental data to respectively calculate a relative deterioration and a rating value of each of the fault type to determine the variable weight coefficient; (relative deterioration and subordinate degree [pg. 2369 left top], relative deterioration degree [pg. 2371 left col bottom, eq. 10], relative deterioration degrees and connection value [pg. 2372 right col, table 3])
	-19-File: 092941 usf 33) obtaining an identical-different-opposite evaluation matrix of the fault symptom by using relative deterioration data of the fault symptom, and obtaining a connection of each of the fault type and a connection of an overall operation status accordingly; (IDC ‘identical discrepancy contrary‘ evaluation matrix [pg. 2369 left col top, pg. 2372 right col lower bottom, Fig. 2], showing connection degree formula)


As per claims 3 and 9, L-Li and G-Li disclose claims 1 and 7 set forth above.
G-Li further discloses 41) determining the number of input layer neurons according to a sample dimension number, and performing unsupervised layer-by-layer training on the model by using a training set; (layer by layer training methods, training is divided into two stages: pre-training and tuning, each layer neurons, initialization, unsupervised … algorithm,  ν layer has n visible units  [pg. 234, Fig. 2])
	42) determining the number of each layer neurons according to the number of types of the power transformer fault according to (1), and performing reverse fine-tuning by using a back propagation (BP) neural network; (each layer neurons, ν layer has n visible units  [pg. 234, Fig. 2], tuning process, use the BP algorithm fine tuning the network parameters, BP neural network [pg. 235], diagnostic model and fault classification model [pg. 237, Fig. 2 and 3])
	and 43) performing a test on the DBN model by using a test set, and outputting a result. (using the DBNC model … classify the sample data [pg. 236])
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the 

As per claims 4, 10, 11, 14 and 17-18, L-Li and G-Li disclose claims 1, 7, 2, 3, 8 and 9 set forth above, respectively. (side note: claims are equivalent to each other although written in different format)
G-Li further discloses  51) a first independent evidence e1 and a second independent evidence e2 and respectively determining original basic probability distributions and 20uncertainty thereof according to a fuzzy evaluation model; (estimation theory, fuzzy theory [pg. 235 section 3 multi-source information fusion model of power transformer], uncertainty, probability distribution function, belief function and likelihood function [pg.235 line 3-1 from the bottom], evidence body 1, 2, A1, A2 … Am, [pg. 237, Fig. 3], equivalent to independent evidences, belief function Bel, likelihood function Pls, orthogonal sum of probability distribution functions [pg. 236])
	52) fusing evidence to determine the confidence Bei and a likelihood pi of each of the fault type, wherein the confidence Bel indicates a probability of being determined as the fault type, and the likelihood pls indicates a probability of possibly being the fault, that is, a total of the confidence and the uncertainty; (fusion model of power transformer [pg. 235], belief function Bel, likelihood function Pls [pg. 236], power transformer … hierarchical decision fusion diagnostic model, state of maximum probability is the result of classification, fuse the diagnosis results to get the final result, fault classification model [pg. 236-237, Figs 3 & 4])


L-Li also discloses the highest fault type is chosen as the final determination result of the fault diagnostic decision (Substituting the IDC coefficient matrix E into the connection degree formulae of whole running state/fault types, the corresponding connection degrees can be calculated, diagnosing fault types [pg. 2376 left col – right col])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of G-Li to disclose claim limitations for an accurate and timely identification of faults, resulting in a safe and stable operation of the power system.

As per claims 5, 12 and 15, L-Li and G-Li disclose claims 4, 11 and 14 set forth above, respectively.
L-Li discloses the fault types recited in the claim ([Table 1]).
As per claims 6, 13 and 16, L-Li and G-Li disclose claims 4, 11 and 14 set forth above, respectively.
L-Li discloses the fault symptoms recited in the claim {[Table 2]}.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Tang (W. H. Tang and et al, “An Evidential Reasoning Approach to Transformer Condition Assessments”, IEEE Transactions On Power Delivery, Vol. 19, No. 4, October 2004) discloses evidence reasoning method using D-S evidence theory based on association between factors and attributes [pg. 1698 left col – pg. 1700 left col] and decision tree-model, [Fig. 1], evaluation model [Fig. 2]), and confidence degree [pg. 1699 left col lower half], showing high probabilities [1701 right top]).
	Shi (J, Shi and et al, "Research on Fusion Method of Fault Diagnosis Based on DBN and Correlation Model for Optimized D-S Evidence Theory", May 2019 Prognostics and System Health Management Conference (PHM-Paris)) discloses fault diagnosis based on the information fusion algorithm of the decision-making layer [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865